Citation Nr: 1121285	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-11 354	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left and right knee chondromalacia.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left and right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In December 2009, the Board remanded the matters for further development.  In January 2010, the Veteran was provided with a letter containing the information regarding how to substantiate his claims on a secondary basis.  In March 2010, he underwent a VA examination which, as will be discussed more thoroughly below, is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Following the most recent March 2011 supplemental statement of the case (SSOC), the Veteran submitted an April 2011 VA treatment record pertaining to his service-connected prostate cancer.  The Board observes that this record may be construed as a claim for an increase.  Therefore, the Board refers the April 2011 record to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A low back disability has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  

3.  A bilateral hip disability has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A bilateral hip disability was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2005 with regard to the claims for service connection for a low back and bilateral hip disability.  The letter addressed the direct service connection notice elements and was sent prior to the initial unfavorable decisions by the AOJ in September 2005 and March 2006.  In January 2010, the Veteran was provided with a notice letter that contained the information and evidence necessary to substantiate his claims on both a direct and secondary basis.  It also contained the relevant rating criteria and effective date provisions.  Although the second notice letter was provided after the initial adjudications of the Veteran's claims, the claims were subsequently readjudicated in a March 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

Pursuant to the Board's December 2009 remand, a VA examination with respect to the claims was obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In particular, the examiner provided an opinion regarding whether the claims on appeal were secondary to the Veteran's service-connected knees or directly related to service.  The examiner specifically referenced the relevant evidence he reviewed when making his conclusions and cited to the medical literature in support of his opinions.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with SOCs (statements of the case) and SSOCs (supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claims in June 2005 before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back or bilateral hip disability.  Although the Veteran appears to be primarily contending that he has a low back and bilateral hip disability that is secondary to his service-connected left and right knee chondromalacia (hereinafter bilateral knee disability), the Board will address his claims on both a direct and secondary basis.

The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of a low back or bilateral hip disability.  Thus, there was no showing of a low back or bilateral hip disability during the Veteran's military service.

In August 1979, the Veteran reported to a VA examiner that he strained the lower part of his back in June 1979 and since that time, he experienced pain mainly in the lumbar spine area one and off.  The examiner noted that the lumbar spine had full range of motion except for some pain.  An x-ray showed no evidence of fracture or dislocation.  The assessment was acute and chronic lumbosacral strain.  There were no complaints or findings related to the bilateral hips.

The next record pertaining to the low back and bilateral hips was in June 2005.  The Veteran contends that his service-connected bilateral knee disability causes him to walk with an altered gait which had led to his low back and bilateral hip disabilities.  

In February 2007, Dr. P.C. stated that the Veteran had diagnoses of bilateral knee degeneration with inflammation from probable meniscus tears and old T8 vertebral compression.  Dr. P.C. added that these diagnoses may or can be associated with chronic hip and back pain secondary to adjustment of body weight to compensate for the diagnoses.  A February 2007 VA treatment entry written by Dr. P.C. indicated that he hand delivered a letter with attached imaging reports stating that chronic hip and back pain may be related to old T8 compression injury and bilateral knees degeneration and probable meniscal tears.  However, the use of the words "may" and "can" makes Dr. P.C.'s opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Additionally, the Board notes that Dr. P.C. also indicated that the Veteran's back pain may be related to an old T8 compression fracture, which the evidence does not indicate is related to the Veteran's period of service.  Accordingly, the Board concludes that Dr. P.C.'s opinions are inadequate upon which to base a decision because they are too speculative.  Therefore, the Board affords them little persuasive value.

In April 2008, private Dr. C.E.C. referenced the Veteran's report that he has had back and hip pain for the past 30 years.  Following examination, the assessment was osteoarthritis of the bilateral hips, osteoarthritis of the lumbar spine, and degenerative disc disease of the lumbar spine.  Dr. C.E.C. indicated that the Veteran had a fairly significant amount of disability due to his back and hips.  This has been going on for 30 years and with his military history and the type of activities the Veteran was involved in, he was sure some of this was related to that as he has a history of knee problems as well.  Dr. C.E.C. stated that he felt the knees, hips, and back were most likely related to each other because of the Veteran's severe varus malalignment of his knees which causes increased stress on his back and hips.  

Regarding his assertion that the Veteran's knees, hips, and back are related to each other, the Board notes that although Dr. C.E.C. indicated that the Veteran had a severe varus malalignment of his knees, during his October 2007 VA examination wherein his knees were examined, the Veteran was noted to have a minimal to mild genu valgus deformity of both knees.  Valgus is defined as bent or twisted outward; denoting a deformity in which the angulation of the part is away from the midline of the body; the term is an adjective and should be used only in connection with the noun it describes, such as genu valgum.  The meaning of valgus and varus are often reversed, so that genu valgum is knock-knee, not bowleg.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorlands's at 2003.  Varus is defined as bent or twisted inward; denoting a deformity in which the angulation of the part is toward the midline of the body.  The term varus is an adjective and should be used only in connection with the noun it describes, such as genu varum.  The meanings of varus and valgus are often reversed, so that genu varum is bowleg, not knock-knee.  Dorlands's at 2009.  

Based on the forgoing, it is unclear what knee deformity (varus or valgus) Dr. C.E.C. intended.  Additionally, there were no physical examination findings related to the Veteran's knees in the April 2008 statement.  Moreover, during his September 2009 hearing, the Veteran described his knees as bowlegged, which is inconsistent with the definition of varus malalignment.  Further, the Board observes a December 2006 VA treatment entry indicating that the Veteran has a mild bowlegged deformity of both knees, which also contradicts Dr. C.E.C.'s opinion.  As Dr. C.E.C.'s conclusions are unsupported by the other evidence of record, the Board cannot afford it much persuasive value.  

In August 2008, the Veteran underwent a VA examination wherein his hips and back were evaluated.  Following examination, the examiner opined that the minimal arthritis of both hips is less likely due to mild degenerative condition of his knees and it is more likely age related and regular wear and tear process.  There was no evidence of any abnormal weight bearing.  The examiner also opined that the mild degenerative condition of the lumbar spine is less likely related to mild degenerative disease of his knees and is more likely due to routine wear and tear and age related.  However, the examiner did not provide a rationale for his conclusion that the lumbar spine was less likely related to the Veteran's service-connected knees.  The Board notes that a mere review of the claims file without more does not automatically render an examiner's opinion persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Although the examiner appears to support his opinion that the Veteran's hips are less likely due to his service-connected knees by noting the lack of evidence of abnormal weight bearing, the examiner did not opine regarding whether the bilateral hip disability was proximately aggravated by his service-connected knees.  See 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As such, the Board remanded for another VA examination.  

In March 2010, the Veteran underwent another VA examination.  The Veteran reported that his left hip and low back began bothering him in approximately April 2006.  He reported no specific injuries but rather a gradual onset of pain.  At the time of the examination, he reported no right hip complaints.  The Veteran stated that following service he worked as a prison guard from 1979 to 1989 and then as a state trooper from 1989 to 2009.  Following physical examination and x-rays, the diagnoses were minimal DJD of the bilateral hip joints with left hip pain and musculoskeletal low back pain with minimal DJD of the lumbar spine.  

The examiner opined that the Veteran's bilateral hip and low back disabilities are less likely as not permanently aggravated or a result of military service including bilateral knee chondromalacia and are at least as likely as not a result of non-service connected events such as normal aging and/or post service occupations as prison guard for 10 years and/or post service occupation as a state trooper for 20 years and/or other post-service events.  In support of his opinion, the examiner noted that the Veteran reported he was on full unrestricted duty when he retired as a state trooper.  The examiner also noted that knee deficits may result in hip complaints if there is abnormal gait and/or weight distribution but neither was found.  Further, low back pain may result from hip conditions if there is abnormal gait and/or weight distribution but neither was found.  The examiner referenced the medical literature he used to support his conclusions to include statistics indicating the percentage of people with back pain the effects of knee problems on the body.  The examiner specifically cited to the relevant evidence in the Veteran's claims file to include his service treatment records and VA records.  The Board affords this opinion great probative value as it is based on a thorough examination of the Veteran, review of the claims file, and is supported by an adequate rationale.  

In conclusion, although the Veteran has been shown to have a bilateral hip and low back disability, the Board finds that the Veteran's claims have not been shown to be related to service, or to his service-connected bilateral knee disability.  The service medical records were absent for any indications of low back or hip problems.  Further, the most persuasive evidence indicates that the bilateral hip and low back disability are more likely related to the aging process or post-service employment.  Although the Veteran might sincerely believe that his low back and hips are related to his service-connected bilateral knees, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection must be denied.  38 C.F.R. §§ 3.303 (2010); 3.310 (2006). 


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected left and right knee chondromalacia, is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left and right knee chondromalacia, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


